               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                   Case No. 03-CR-211-1-JPS
 v.

 MHAMMAD A. ABU-SHAWISH,
                                                                    ORDER
                       Defendant.


       On January 24, 2019, Mhammad A. Abu-Shawish (“Abu-Shawish”)

filed a memorandum in support of a petition for a certificate of innocence.

(Docket #330). The government responded and the petition is now fully

briefed. (Docket #332 and #333). In order to obtain a certificate of innocence,

the petitioner bears “the burdens of production and persuasion” to show

that he is, by a preponderance of the evidence, innocent on the merits of the

crime charged, and of similar crimes arising from his purported acts.

Pulungan v. United States, 722 F.3d 983, 986 (7th Cir. 2013); Abu-Shawish v.

United States, 898 F.3d 726, 739 (7th Cir. 2018). Abu-Shawish was charged

with federal mail and wire fraud in connection with a plagiarized

development plan. Abu-Shawish, 898 F.3d at 731. Therefore, the Court is

tasked with determining whether the evidence shows that Abu-Shawish

had “the requisite intent—either for federal mail or wire fraud or for a

similar state crime.” Id. at 739.

       The only new evidence that Abu-Shawish has submitted in support

of his certificate of innocence is an affidavit, in which he explains that he

did not realize that the development plan was plagiarized. (Docket #330-1).

The government has called into question the affiant’s credibility. (Docket



Case 2:03-cr-00211-JPS-NJ Filed 07/11/19 Page 1 of 2 Document 335
#332 at 7–9). In response, Abu-Shawish asked for an evidentiary hearing on

the issue of his credibility, which the government does not oppose. (Docket

#333 at 7; Docket #334). When the only way for a petitioner to show “actual

innocence” is by “testifying about his knowledge,” then the judge should

hold an evidentiary hearing to determine “whether he is telling the truth.”

Pulungan, 722 F.3d at 986. Therefore, the Court will refer this matter to

Magistrate Judge Nancy Joseph in order to determine whether Abu-

Shawish’s claim that he did not plagiarize with intent to deceive is credible.

       Accordingly,

       IT IS ORDERED that this matter is herewith referred to Magistrate

Judge Nancy Joseph for an evidentiary hearing on the issue of Abu-

Shawish’s credibility.

       Dated at Milwaukee, Wisconsin, this 11th day of July, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
Case 2:03-cr-00211-JPS-NJ Filed 07/11/19 Page 2 of 2 Document 335
